Name: 2006/233/EC: Council Decision of 27Ã February 2006 on the conclusion of the Agreement between the European Community and the Swiss Confederation on cooperation in the field of statistics
 Type: Decision
 Subject Matter: European construction;  economic analysis;  Europe
 Date Published: 2006-03-28

 28.3.2006 EN Official Journal of the European Union L 90/1 COUNCIL DECISION of 27 February 2006 on the conclusion of the Agreement between the European Community and the Swiss Confederation on cooperation in the field of statistics (2006/233/EC) THE COUNCIL OF THE EUROPEAN UNION Having regard to the Treaty establishing the European Community, and in particular Article 285 in conjunction with Article 300(2), first sentence, and Article 300(3), first sub-paragraph thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) On 20 July 2000, the Council authorised the Commission to negotiate with the Swiss Confederation an agreement on cooperation in the field of statistics. (2) According to Council Decision of 26 October 2004, and subject to its conclusion at a later date, the Agreement was signed on behalf of the European Community on 26 October 2004. (3) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Swiss Confederation on cooperation in the field of statistics is hereby approved on behalf of the European Community. The text of the Agreement is attached to this Decision. Article 2 The Community shall be represented on the Joint Committee set up under Article 3 of the Agreement by the Commission assisted by representatives of the Member States. The position to be taken by the Community as regards decisions of the Joint Committee shall be adopted by the Council, acting by qualified majority on a proposal from the Commission, for matters relating to the financial contribution of Switzerland and for substantial derogations regarding the extension of acts of Community legislation to Switzerland. For all other decisions of the Joint Committee and for recommendations the Community position shall be adopted by the Commission. Article 3 The President of the Council shall effect the notification provided for in Article 13 of the Agreement on behalf of the European Community (2). Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 27 February 2006. For the Council The President U. PLASSNIK (1) Opinion delivered on 14 December 2004 (not yet published in the Official Journal). (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.